NOT PRECEDENTIAL

          UNITED STATES COURT OF APPEALS
               FOR THE THIRD CIRCUIT
                    ___________

                        No. 21-1627
                        ___________

             UNITED STATES OF AMERICA

                             v.

                 RICHARD MARTINEZ
                  also known as TOCA,
                        Appellant
         ____________________________________

       On Appeal from the United States District Court
           for the Eastern District of Pennsylvania
         (E.D. Pa. Criminal No. 2-10-cr-00716-014)
         District Judge: Honorable Juan R. Sánchez
        ____________________________________

     Submitted on Appellee’s Motion for Summary Action
      Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                       August 12, 2021

Before: McKEE, GREENAWAY, JR., and BIBAS, Circuit Judges

              (Opinion filed: October 13, 2021)
         ____________________________________
                                      ___________

                                       OPINION*
                                      ___________

PER CURIAM

      Richard Martinez appeals pro se from the District Court’s denial of his motion for

compassionate release. The Government has filed a motion for summary action. For the

reasons that follow, we grant the Government’s motion and will summarily affirm the

District Court’s judgment.

      In 2012, Martinez pleaded guilty in the District Court for the Eastern District of

Pennsylvania to a narcotics conspiracy offense. He had previously been convicted of

four felony drug offenses. He was sentenced to a term of 315 months’ imprisonment.

Martinez did not appeal.

      In February 2021, Martinez filed a motion for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i). He argued that the District Court should resentence and re-

lease him because his prison had a high rate of COVID-19 infections. He stated that he

had previously had a heart attack, was obese, and had hypertension, placing him at a high

risk of complications or death if he contracted COVID-19. He also argued that his sen-

tence should be reduced because a provision of the First Step Act of 2018 lowered the ap-

plicable mandatory minimum sentence for his conviction. Martinez contended that he



*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                            2
had worked in prison, completed many vocational, educational, and therapeutic pro-

grams, and maintained a perfect disciplinary record for the last 10 years.

       In March 2021, the District Court denied his motion. The District Court con-

cluded that Martinez had not established any extraordinary and compelling reason for re-

lease. Further, the District Court determined that the relevant sentencing factors weighed

against his release. Martinez timely appealed, and the Government has moved for sum-

mary affirmance.

       We have jurisdiction under 28 U.S.C. § 1291. We review the District Court’s or-

der for abuse of discretion. See United States v. Pawlowski, 967 F.3d 327, 330 (3d Cir.

2020). We may summarily affirm a district court’s decision “on any basis supported by

the record” if the appeal fails to present a substantial question. Murray v. Bledsoe, 650

F.3d 246, 247 (3d Cir. 2011) (per curiam).

       We will grant the Government’s motion. The compassionate-release provision

states that a district court “may reduce the term of imprisonment” and “impose a term of

probation or supervised release” if “extraordinary and compelling reasons warrant such a

reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Before granting compassionate release, a dis-

trict court must consider “the factors set forth in [18 U.S.C. §] 3553(a) to the extent that

they are applicable.” Id. § 3582(c)(1)(A). Those factors include “the nature and circum-

stances of the offense and the history and characteristics of the defendant,” id.

§ 3553(a)(1), and the need for the sentence “to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense;” “to afford

                                              3
adequate deterrence to criminal conduct;” and “to protect the public from further crimes

of the defendant.” Id. § 3553(a)(2)(A)-(C).

       We discern no abuse of discretion in the District Court’s conclusion that the

§ 3553(a) factors weighed strongly against granting Martinez compassionate release.1

The District Court noted that Martinez had committed a serious crime, involving a large

drug distribution conspiracy, and that he had previously been convicted of four drug-re-

lated offenses. Observing that Martinez had served less than half of his sentence, the

District Court reasoned that the length of his sentence was necessary given the serious-

ness of his offense. It also determined that the length of the sentence promoted respect

for the law and sent a strong deterrent message. The District Court explained that these

factors, taken together, weighed against reducing Martinez’s sentence.

       With this analysis, the District Court appropriately applied the § 3553(a) factors,

and we discern no error in its consideration of the relevant factors. We thus do not have

“a definite and firm conviction that [the District Court] committed a clear error of judg-

ment in the conclusion it reached upon a weighing of the relevant factors.” Pawlowski,



1
  Based on this conclusion, we need not address whether Martinez described “extraordi-
nary and compelling reasons” under the statute. 18 U.S.C. § 3582(c)(1)(A)(i). We note
the District Court’s finding that Martinez has received a COVID-19 vaccine and its ob-
servation that the provision of the First Step Act cited by Martinez is explicitly not appli-
cable retroactively. In any event, Martinez’s reliance on United States v. Murphy, 998
F.3d 549 (3d Cir. 2021), on appeal is misplaced; there, we addressed a retroactive provi-
sion of the First Step Act in the context of a request for sentence reduction under
§ 3582(c)(1)(B).


                                              4
967 F.3d at 330 (internal quotation marks and citation omitted).

        Accordingly, we will summarily affirm the District Court’s judgment.2




2
    The Government’s request to be excused from filing a brief is granted.

                                             5